Case 7:20-cr-00354 Document 107 Filed on 11/02/20 in TXSD Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA

v. Criminal No. M-20-0354-S1-01

(on 6) on

LUIS ENRIQUE VAZQUEZ-DE LA CRUZ §
NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attomey for the Southern District of Texas and its Assistant
United States Attomey assigned to this matter, and would respectfully show the Court that the
Government and the Defendant have entered into the following plea agreement:
1. Defendant agrees:

a. to plead guilty to Count One of the Superseding Indictment; and,

b. to waive any and all interest in any and all contraband cigarettes, and
currency seized in connection with the case, including but not limited to,
approximately 17 million cigarettes. Defendant agrees to waive any and all
procedural notice requirements for forfeiture.

2. The Gevermment will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. § 3E1.1{a)}
if the defendant clearly demonstrates acceptance of responsibility; and,

b. that the remaining counts of the Superseding Indictment and Indictment be
dismissed at the time of sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future. Ifthe Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes

all pricr understandings, if any, whether written or oral, and cannot be modified other than in
Case 7:20-cr-00354 Document 107 Filed on 11/02/20 in TXSD Page 2 of 2

M-20-0354-S1-01
writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.
ACKNOWLEDGMENTS:
] have read this agreement and carefully reviewed every part of it with my attorney. If]
have difficulty understanding the English language, J] have had a person fluent in the Spanish

language interpret this agreement to me.

Date: ‘hd. Defendant: Z Lag 3 pp

I am the Defendant's counsel. J have carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English
language.

—_
Date: fas

Counsel for Defense

 

 

For the United States of America:

RYAN K. PATRICK
United States Attorney

Hh. Nell

Michael Mitchell
Assistant United States Attorney

 

APPROVED BY:

Hie H. Sturgis

Assistant United States Attomey in Charge
